UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-03897) Exact name of registrant as specified in charter:	Putnam U.S. Government Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2016 Date of reporting period:	June 30, 2016 Item 1. Schedule of Investments: Putnam U.S. Government Income Trust The fund's portfolio 6/30/16 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (183.1%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (131.5%) Government National Mortgage Association Adjustable Rate Mortgages 1 7/8s, July 20, 2026 $15,911 $16,302 Government National Mortgage Association Pass-Through Certificates 8 1/2s, December 15, 2019 2,904 3,080 7 1/2s, October 20, 2030 60,986 73,750 5 1/2s, August 15, 2035 387 440 5s, TBA, July 1, 2046 52,000,000 56,493,122 4 1/2s, with due dates from June 20, 2034 to April 20, 2046 28,562,024 31,304,052 4 1/2s, TBA, July 1, 2046 146,000,000 156,721,875 4s, with due dates from September 15, 2039 to May 20, 2046 134,627,377 147,039,914 4s, TBA, July 1, 2046 33,000,000 35,279,063 3 1/2s, with due dates from July 15, 2042 to May 20, 2046 240,837,138 257,616,528 3 1/2s, TBA, August 1, 2046 44,000,000 46,627,970 3 1/2s, TBA, July 1, 2046 87,000,000 92,321,955 3s, March 20, 2043 1,831,886 1,923,184 3s, TBA, August 1, 2046 215,000,000 224,280,282 3s, TBA, July 1, 2046 215,000,000 224,708,583 U.S. Government Agency Mortgage Obligations (51.6%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4 1/2s, with due dates from July 1, 2044 to March 1, 2045 (FWC) 959,691 1,079,910 3 1/2s, with due dates from April 1, 2042 to August 1, 2043 2,232,390 2,390,469 3 1/2s, TBA, July 1, 2046 4,000,000 4,216,875 3s, with due dates from March 1, 2043 to July 1, 2043 7,605,877 7,910,405 3s, June 1, 2046 (FWC) 999,029 1,043,321 Federal National Mortgage Association Pass-Through Certificates 6s, with due dates from February 1, 2036 to May 1, 2041 5,009,571 5,743,519 6s, TBA, July 1, 2046 5,000,000 5,718,750 5 1/2s, February 1, 2035 1,050,403 1,192,562 5 1/2s, TBA, July 1, 2046 44,000,000 49,458,750 4 1/2s, with due dates from April 1, 2041 to December 1, 2044 22,199,414 24,353,527 4 1/2s, May 1, 2045 (FWC) 694,024 779,123 4 1/2s, July 1, 2044 (FWC) 447,299 501,377 4 1/2s, TBA, July 1, 2046 6,000,000 6,550,313 4s, with due dates from October 1, 2042 to January 1, 2046 34,003,700 37,202,266 4s, TBA, July 1, 2046 14,000,000 15,010,625 3 1/2s, with due dates from June 1, 2042 to May 1, 2046 28,343,618 30,208,409 3 1/2s, TBA, August 1, 2046 5,000,000 5,268,555 3 1/2s, TBA, July 1, 2046 77,000,000 81,228,986 3s, with due dates from October 1, 2042 to May 1, 2045 31,823,772 33,179,138 3s, June 1, 2046 (FWC) 9,000,000 9,400,781 3s, June 1, 2046 (FWC) 3,992,468 4,174,000 3s, TBA, August 1, 2046 25,000,000 25,893,555 3s, TBA, July 1, 2046 70,000,000 72,630,467 2 1/2s, March 1, 2043 74,263,284 75,380,137 Total U.S. government and agency mortgage obligations (cost $1,752,749,692) MORTGAGE-BACKED SECURITIES (22.6%) (a) Principal amount Value Agency collateralized mortgage obligations (22.6%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 24.014s, 2037 $272,443 $463,401 IFB Ser. 2976, Class LC, 22.799s, 2035 1,866,425 3,059,833 IFB Ser. 2979, Class AS, 22.652s, 2034 34,372 36,709 IFB Ser. 3072, Class SM, 22.176s, 2035 789,074 1,258,547 IFB Ser. 3249, Class PS, 20.816s, 2036 275,175 432,212 IFB Ser. 3065, Class DC, 18.534s, 2035 2,830,381 4,291,399 IFB Ser. 2990, Class LB, 15.816s, 2034 1,921,542 2,520,394 IFB Ser. 4136, Class ES, IO, 5.808s, 2042 6,468,095 1,118,762 Ser. 4122, Class TI, IO, 4 1/2s, 2042 6,203,906 934,929 Ser. 4024, Class PI, IO, 4 1/2s, 2041 5,240,178 745,090 Ser. 4018, Class DI, IO, 4 1/2s, 2041 3,537,977 385,619 Ser. 4329, Class MI, IO, 4 1/2s, 2026 11,466,742 1,290,645 Ser. 4546, Class PI, IO, 4s, 2045 16,782,214 2,159,871 Ser. 4500, Class GI, IO, 4s, 2045 8,009,415 803,745 Ser. 4425, IO, 4s, 2045 10,741,560 1,119,485 Ser. 4452, Class QI, IO, 4s, 2044 8,613,072 1,288,933 Ser. 4116, Class MI, IO, 4s, 2042 14,940,959 2,365,587 Ser. 4019, Class JI, IO, 4s, 2041 7,907,196 840,535 Ser. 3996, Class IK, IO, 4s, 2039 11,078,103 915,657 Ser. 4015, Class GI, IO, 4s, 2027 6,715,851 807,685 Ser. 4165, Class AI, IO, 3 1/2s, 2043 4,795,525 662,502 Ser. 4136, Class IQ, IO, 3 1/2s, 2042 8,628,655 1,194,982 Ser. 4199, Class CI, IO, 3 1/2s, 2037 8,345,517 646,778 FRB Ser. 57, Class 2A1, 3.341s, 2043 22,005 23,879 FRB Ser. 59, Class 2A1, 3.101s, 2043 13,425 14,453 Ser. 4150, Class DI, IO, 3s, 2043 9,338,171 1,002,394 Ser. 4141, Class PI, IO, 3s, 2042 8,841,550 963,375 Ser. 4158, Class TI, IO, 3s, 2042 14,028,618 1,433,023 Ser. 4165, Class TI, IO, 3s, 2042 17,302,410 1,690,445 Ser. 4171, Class NI, IO, 3s, 2042 9,934,718 939,824 Ser. 4183, Class MI, IO, 3s, 2042 7,465,785 702,530 Ser. 4201, Class JI, IO, 3s, 2041 9,866,135 856,825 Ser. 3939, Class EI, IO, 3s, 2026 11,194,325 732,631 FRB Ser. T-56, Class A, IO, 0.524s, 2043 556,108 9,233 FRB Ser. 8, Class A9, IO, 0.455s, 2028 1,824,061 25,081 FRB Ser. 59, Class 1AX, IO, 0.272s, 2043 4,660,393 46,967 Ser. 48, Class A2, IO, 0.212s, 2033 6,924,014 51,660 Ser. 315, PO, zero %, 2043 9,936,659 8,245,876 Ser. 3369, Class BO, PO, zero %, 2037 7,606 6,762 Ser. 3391, PO, zero %, 2037 28,791 25,714 Ser. 3300, PO, zero %, 2037 92,038 83,232 Ser. 3314, PO, zero %, 2036 24,247 23,863 Ser. 3206, Class EO, PO, zero %, 2036 6,367 5,853 Ser. 3175, Class MO, PO, zero %, 2036 75,283 66,985 Ser. 3210, PO, zero %, 2036 6,170 5,777 Ser. 3326, Class WF, zero %, 2035 24,613 20,888 FRB Ser. T-56, Class 2, IO, zero %, 2043 588,674 — FRB Ser. 3117, Class AF, zero %, 2036 13,266 10,244 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 37.18s, 2036 455,028 924,041 IFB Ser. 05-74, Class NK, 25.234s, 2035 1,739,644 2,726,197 IFB Ser. 06-8, Class HP, 22.905s, 2036 573,325 1,012,635 IFB Ser. 07-53, Class SP, 22.538s, 2037 665,853 1,068,538 IFB Ser. 08-24, Class SP, 21.621s, 2038 2,788,175 4,068,638 IFB Ser. 05-122, Class SE, 21.513s, 2035 496,405 753,796 IFB Ser. 05-75, Class GS, 18.89s, 2035 290,648 416,606 IFB Ser. 05-106, Class JC, 18.718s, 2035 966,036 1,525,966 IFB Ser. 05-83, Class QP, 16.215s, 2034 264,496 352,580 IFB Ser. 11-4, Class CS, 11.993s, 2040 1,639,525 2,048,747 IFB Ser. 11-123, Class KS, IO, 6.147s, 2041 1,869,990 249,606 IFB Ser. 11-123, Class GS, IO, 6.097s, 2041 9,612,205 1,303,319 IFB Ser. 11-147, Class SP, IO, 5.597s, 2042 8,550,870 1,132,990 IFB Ser. 13-103, Class SK, IO, 5.467s, 2043 3,630,511 934,401 Ser. 15-16, Class MI, IO, 4 1/2s, 2045 7,989,532 1,438,116 Ser. 12-118, Class PI, IO, 4s, 2042 7,893,322 1,016,212 Ser. 12-62, Class MI, IO, 4s, 2041 6,096,872 676,295 Ser. 409, Class C16, IO, 4s, 2040 7,456,740 972,374 Ser. 12-104, Class HI, IO, 4s, 2027 11,551,135 1,317,153 FRB Ser. 03-W11, Class A1, 3.926s, 2033 1,017 1,064 FRB Ser. 03-W14, Class 2A, 3.722s, 2043 24,029 25,322 FRB Ser. 04-W7, Class A2, 3.654s, 2034 12,206 13,681 Ser. 15-10, Class AI, IO, 3 1/2s, 2043 12,420,588 1,030,409 Ser. 12-124, Class JI, IO, 3 1/2s, 2042 3,169,914 383,972 Ser. 13-22, Class PI, IO, 3 1/2s, 2042 7,781,651 1,014,712 Ser. 12-114, Class NI, IO, 3 1/2s, 2041 15,012,950 1,419,566 FRB Ser. 03-W3, Class 1A4, 3.499s, 2042 43,376 45,868 Ser. 13-55, Class IK, IO, 3s, 2043 7,184,299 686,819 Ser. 13-6, Class JI, IO, 3s, 2043 11,383,928 1,225,551 Ser. 12-151, Class PI, IO, 3s, 2043 7,165,406 752,368 Ser. 13-8, Class NI, IO, 3s, 2042 9,024,278 954,368 Ser. 12-145, Class TI, IO, 3s, 2042 7,676,409 601,830 Ser. 13-35, Class IP, IO, 3s, 2042 5,223,694 479,111 Ser. 13-55, Class PI, IO, 3s, 2042 11,703,324 929,829 Ser. 13-53, Class JI, IO, 3s, 2041 8,902,272 755,803 Ser. 13-23, Class PI, IO, 3s, 2041 9,036,129 646,445 Ser. 13-30, Class IP, IO, 3s, 2041 11,203,770 851,711 Ser. 13-23, Class LI, IO, 3s, 2041 8,851,388 604,550 Ser. 14-28, Class AI, IO, 3s, 2040 8,911,401 863,292 FRB Ser. 04-W2, Class 4A, 2.859s, 2044 15,967 17,067 Ser. 98-W5, Class X, IO, 0.705s, 2028 3,531,339 172,153 FRB Ser. 07-95, Class A3, 0.703s, 2036 13,676,000 13,194,789 Ser. 98-W2, Class X, IO, 0.427s, 2028 11,474,798 559,396 FRB Ser. 01-50, Class B1, IO, 0.395s, 2041 690,016 8,194 Ser. 01-79, Class BI, IO, 0.303s, 2045 1,867,802 17,365 Ser. 03-34, Class P1, PO, zero %, 2043 96,425 81,929 Ser. 08-53, Class DO, PO, zero %, 2038 201,200 190,257 Ser. 07-64, Class LO, PO, zero %, 2037 42,928 40,718 Ser. 07-44, Class CO, PO, zero %, 2037 114,784 99,632 Ser. 07-14, Class KO, PO, zero %, 2037 14,041 12,426 Ser. 06-125, Class OX, PO, zero %, 2037 2,590 2,298 Ser. 06-84, Class OT, PO, zero %, 2036 4,169 3,701 Ser. 06-46, Class OC, PO, zero %, 2036 6,378 5,636 Ser. 08-36, Class OV, PO, zero %, 2036 43,603 39,447 FRB Ser. 88-12, Class B, zero %, 2018 863 860 Government National Mortgage Association IFB Ser. 11-81, Class SB, IO, 6.263s, 2036 6,008,704 567,102 Ser. 16-75, Class LI, IO, 6s, 2040 8,500,355 1,976,333 IFB Ser. 10-20, Class SC, IO, 5.702s, 2040 2,585,582 426,621 Ser. 14-133, Class IP, IO, 5s, 2044 8,874,827 1,534,014 Ser. 14-76, IO, 5s, 2044 7,155,731 1,191,629 Ser. 13-51, Class QI, IO, 5s, 2043 9,124,681 1,781,183 Ser. 13-3, Class IT, IO, 5s, 2043 4,060,107 673,105 Ser. 13-6, Class OI, IO, 5s, 2043 32,257,560 5,473,785 Ser. 13-16, Class IB, IO, 5s, 2040 2,420,809 83,385 Ser. 10-35, Class UI, IO, 5s, 2040 3,100,932 531,974 Ser. 10-9, Class UI, IO, 5s, 2040 15,417,025 2,577,542 Ser. 09-121, Class UI, IO, 5s, 2039 10,364,313 1,789,502 Ser. 12-129, IO, 4 1/2s, 2042 5,075,533 946,485 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 4,663,083 484,541 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 11,828,553 1,742,582 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 5,408,663 837,369 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 2,835,706 430,060 Ser. 09-121, Class CI, IO, 4 1/2s, 2039 12,479,778 2,388,108 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 3,500,542 67,420 Ser. 10-116, Class IB, IO, 4 1/2s, 2036 41,800 251 Ser. 15-94, IO, 4s, 2045 27,120,476 5,933,201 Ser. 15-64, Class IG, IO, 4s, 2045 11,649,235 2,013,570 Ser. 15-53, Class MI, IO, 4s, 2045 7,504,366 1,594,640 Ser. 15-40, IO, 4s, 2045 7,157,530 1,438,685 Ser. 14-2, Class IL, IO, 4s, 2044 2,918,244 433,213 Ser. 14-100, Class NI, IO, 4s, 2043 19,417,996 2,008,986 Ser. 13-165, Class IL, IO, 4s, 2043 4,130,964 580,153 Ser. 12-56, Class IB, IO, 4s, 2042 10,922,511 1,539,932 Ser. 12-47, Class CI, IO, 4s, 2042 5,098,959 700,854 Ser. 14-104, IO, 4s, 2042 10,569,040 1,676,884 Ser. 14-4, Class IK, IO, 4s, 2039 6,471,132 524,440 Ser. 10-114, Class MI, IO, 4s, 2039 6,946,817 452,532 Ser. 14-182, Class BI, IO, 4s, 2039 13,136,249 1,935,574 Ser. 10-116, Class QI, IO, 4s, 2034 143,696 629 Ser. 16-4, Class JI, IO, 3 1/2s, 2046 13,132,271 1,187,026 Ser. 15-24, Class CI, IO, 3 1/2s, 2045 4,608,947 902,123 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 14,024,955 1,385,525 Ser. 15-168, Class IG, IO, 3 1/2s, 2043 13,020,418 1,256,601 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 6,361,336 600,128 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 5,796,085 544,716 Ser. 12-136, IO, 3 1/2s, 2042 10,510,612 1,906,247 Ser. 14-46, Class JI, IO, 3 1/2s, 2041 5,339,389 694,916 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 9,474,657 1,039,370 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 4,103,329 255,293 Ser. 14-102, Class IG, IO, 3 1/2s, 2041 5,292,857 557,497 Ser. 15-52, Class KI, IO, 3 1/2s, 2040 7,360,270 750,350 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 5,251,351 400,641 Ser. 14-147, Class MI, IO, 3 1/2s, 2039 12,518,753 500,249 Ser. 15-99, Class TI, IO, 3 1/2s, 2039 11,181,964 1,035,114 Ser. 15-24, Class AI, IO, 3 1/2s, 2037 13,263,478 1,665,524 Ser. 15-24, Class IC, IO, 3 1/2s, 2037 6,253,990 789,548 Ser. 12-48, Class AI, IO, 3 1/2s, 2036 13,759,424 1,488,929 Ser. 14-160, Class IB, IO, 3s, 2040 19,041,937 1,245,343 Ser. 14-141, Class CI, IO, 3s, 2040 5,934,924 528,618 Ser. 14-174, Class AI, IO, 3s, 2029 8,771,625 888,109 Ser. 15-H22, Class GI, IO, 2.569s, 2065 15,529,483 2,198,975 Ser. 16-H04, Class HI, IO, 2.361s, 2065 14,573,476 1,770,677 Ser. 15-H10, Class HI, IO, 2.241s, 2065 24,420,678 2,908,503 Ser. 16-H07, Class PI, IO, 2.24s, 2066 (FWC) 27,908,868 3,879,947 FRB Ser. 15-H16, Class XI, IO, 2.122s, 2065 13,202,363 1,734,790 Ser. 16-H11, Class HI, IO, 2.079s, 2066 47,327,785 5,600,723 Ser. 16-H06, Class HI, IO, 2.066s, 2066 14,128,521 1,523,055 Ser. 16-H03, Class AI, IO, 2.051s, 2066 15,665,778 1,897,298 Ser. 15-H20, Class CI, IO, 2.04s, 2065 22,455,521 2,934,038 Ser. 16-H01, Class HI, IO, 2.027s, 2065 15,393,795 1,448,556 Ser. 15-H24, Class HI, IO, 2.025s, 2065 21,643,486 1,999,858 Ser. 15-H25, Class BI, IO, 1.98s, 2065 13,909,318 1,731,710 Ser. 15-H22, Class AI, IO, 1.919s, 2065 23,059,326 2,836,297 Ser. 16-H04, Class KI, IO, 1.891s, 2066 16,629,649 1,720,254 Ser. 15-H23, Class TI, IO, 1.89s, 2065 17,472,704 2,157,879 Ser. 15-H23, Class DI, IO, 1.842s, 2065 8,804,286 967,794 Ser. 16-H10, Class AI, IO, 1.82s, 2066 25,866,506 2,485,610 Ser. 16-H06, Class DI, IO, 1.728s, 2065 19,172,610 2,170,339 Ser. 14-H21, Class AI, IO, 1.689s, 2064 20,298,120 2,175,958 Ser. 16-H08, Class GI, IO, 1.426s, 2066 14,355,992 1,046,552 FRB Ser. 11-H07, Class FI, IO, 1.232s, 2061 56,052,022 2,813,812 Ser. 10-158, Class OP, PO, zero %, 2040 7,123,250 6,510,017 Ser. 10-151, Class KO, PO, zero %, 2037 1,029,233 907,536 Ser. 06-36, Class OD, PO, zero %, 2036 12,340 10,877 Ser. 06-64, PO, zero %, 2034 15,353 15,059 GSMPS Mortgage Loan Trust 144A FRB Ser. 98-4, IO, 1.147s, 2026 644,184 — FRB Ser. 98-2, IO, 1.004s, 2027 393,093 — FRB Ser. 99-2, IO, 0.84s, 2027 908,135 7,946 FRB Ser. 98-3, IO, zero %, 2027 435,640 — Total mortgage-backed securities (cost $235,917,142) ASSET-BACKED SECURITIES (1.0%) (a) Principal amount Value Station Place Securitization Trust FRB Ser. 16-1, Class A, 1.453s, 2017 $10,145,000 $10,145,000 Total asset-backed securities (cost $10,145,000) PURCHASED SWAP OPTIONS OUTSTANDING (0.1%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 $19,681,500 $121,612 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 19,681,500 30,506 Goldman Sachs International 1.4825/3 month USD-LIBOR-BBA/Jul-26 Jul-16/1.4825 84,338,600 955,556 (1.65)/3 month USD-LIBOR-BBA/Jul-26 Jul-16/1.65 84,338,600 58,194 (1.73)/3 month USD-LIBOR-BBA/Jul-26 Jul-16/1.73 84,338,600 21,928 (1.82)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.82 95,727,800 96 (1.306)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.306 95,727,800 96 JPMorgan Chase Bank N.A. (1.15)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.15 95,727,800 957 Total purchased swap options outstanding (cost $3,429,759) PURCHASED OPTIONS OUTSTANDING (—%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/$102.80 $47,000,000 $156,980 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/102.70 47,000,000 143,820 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/102.52 47,000,000 120,790 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/102.42 47,000,000 110,920 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.78 47,000,000 59,220 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.59 47,000,000 49,350 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.48 47,000,000 44,180 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.30 47,000,000 36,660 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/101.52 47,000,000 7,990 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/101.39 47,000,000 6,580 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/101.98 47,000,000 47 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/102.03 39,000,000 39 Total purchased options outstanding (cost $4,564,064) SHORT-TERM INVESTMENTS (8.8%) (a) Principal amount/shares Value Putnam Government Money Market Fund 0.01% (AFF) Shares 5,000,000 $5,000,000 Putnam Money Market Liquidity Fund 0.39% (AFF) Shares 69,147,262 69,147,262 SsgA Prime Money Market Fund Class N 0.39% (P) Shares 441,000 441,000 U.S. Treasury Bills 0.19%, September 1, 2016 (SEGCCS) $1,020,000 1,019,592 U.S. Treasury Bills 0.24%, August 18, 2016 (SEGCCS) 247,000 246,924 U.S. Treasury Bills 0.20%, August 11, 2016 (SEG)(SEGSF)(SEGCCS) 1,218,000 1,217,717 U.S. Treasury Bills 0.25%, August 4, 2016 (SEG)(SEGSF)(SEGCCS) 438,000 437,911 U.S. Treasury Bills 0.20%, July 21, 2016 (SEG)(SEGCCS) 78,000 77,992 U.S. Treasury Bills 0.23%, July 14, 2016 (SEGSF)(SEGCCS) 7,001,000 7,000,685 U.S. Treasury Bills 0.20%, July 7, 2016 (SEG) (SEGSF) 797,000 796,992 Total short-term investments (cost $85,385,857) TOTAL INVESTMENTS Total investments (cost $2,092,191,514) (b) FUTURES CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Federal Funds 30 Day (Short) 327 $135,749,922 Aug-16 $(101,975) U.S. Treasury Bond 30 yr (Short) 103 17,751,406 Sep-16 (973,017) U.S. Treasury Bond Ultra 30 yr (Short) 31 5,777,625 Sep-16 (360,437) U.S. Treasury Note 10 yr (Long) 148 19,681,688 Sep-16 531,581 Total WRITTEN SWAP OPTIONS OUTSTANDING at 6/30/16 (premiums $5,476,612) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.515/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.515 $341,356 Goldman Sachs International 1.65875/3 month USD-LIBOR-BBA/Jul-26 Jul-16/1.65875 10,121 (1.215)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.215 108,172 (0.901)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/0.901 114,873 1.57/3 month USD-LIBOR-BBA/Jul-26 Jul-16/1.57 134,942 JPMorgan Chase Bank N.A. 1.41/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.41 96 1.28/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.28 96 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 1,073,597 Total WRITTEN OPTIONS OUTSTANDING at 6/30/16 (premiums $4,564,063) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/$102.18 $87,890 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/102.09 80,370 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.90 66,740 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.80 60,630 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.56 47,940 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.47 43,710 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.28 36,190 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.19 32,900 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.04 28,200 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/100.85 23,500 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/100.75 21,150 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/100.56 17,390 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/100.30 13,160 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/100.11 11,280 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/100.02 9,870 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/99.83 8,460 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/100.80 2,350 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/100.68 1,880 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/99.97 470 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/100.09 470 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/100.73 47 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/101.36 47 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/100.73 39 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/101.39 39 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) Citibank, N.A. (1.455)/3 month USD-LIBOR-BBA/Jul-26 (Purchased) Jul-16/1.455 $102,573,300 $(571,846) $(10,257) 1.585/3 month USD-LIBOR-BBA/Jul-26 (Written) Jul-16/1.585 102,573,300 200,018 (10,257) 1.515/3 month USD-LIBOR-BBA/Jul-26 (Written) Jul-16/1.515 102,573,300 353,878 (12,309) Goldman Sachs International (2.0745)/3 month USD-LIBOR-BBA/Sep-21 (Purchased) Sep-16/2.0745 51,286,700 (184,632) 5,642 1.5595/3 month USD-LIBOR-BBA/Sep-21 (Purchased) Sep-16/1.5595 51,286,700 (235,919) (45,132) 1.1665/3 month USD-LIBOR-BBA/Dec-17 (Written) Dec-16/1.1665 205,146,600 205,147 20,515 (0.6665)/3 month USD-LIBOR-BBA/Dec-17 (Written) Dec-16/0.6665 205,146,600 215,404 2,051 JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.117 19,313,450 (473,237) 816,380 2.035/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.035 19,313,450 (490,735) 672,687 1.00/3 month USD-LIBOR-BBA/Apr-27 (Purchased) Apr-17/1.00 77,214,800 (542,434) 217,514 1.00/3 month USD-LIBOR-BBA/Apr-27 (Purchased) Apr-17/1.00 38,607,400 (255,272) 124,663 (2.01575)/3 month USD-LIBOR-BBA/Sep-21 (Purchased) Sep-16/2.01575 51,286,700 (200,018) 32,311 1.49825/3 month USD-LIBOR-BBA/Sep-21 (Purchased) Sep-16/1.49825 51,286,700 (200,018) (44,107) (3.035)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.035 19,313,450 (513,892) (506,090) (3.117)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.117 19,313,450 (540,777) (534,596) 2.655/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.655 84,592,900 560,428 559,159 2.56/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.56 84,592,900 540,777 538,857 (0.634)/3 month USD-LIBOR-BBA/Dec-17 (Written) Dec-16/0.634 205,146,600 200,018 8,206 1.134/3 month USD-LIBOR-BBA/Dec-17 (Written) Dec-16/1.134 205,146,600 200,018 (4,103) (1.00)/3 month USD-LIBOR-BBA/Apr-19 (Written) Apr-17/1.00 77,214,800 236,432 (217,746) (1.00)/3 month USD-LIBOR-BBA/Apr-19 (Written) Apr-17/1.00 154,429,600 494,175 (415,416) (1.56)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.56 84,592,900 487,027 (767,258) (1.655)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.655 84,592,900 482,180 (923,755) Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/16 (proceeds receivable $454,429,688) (Unaudited) Principal Settlement Agency amount date Value Federal Home Loan Mortgage Corporation, 3s, July 1, 2046 $1,000,000 7/14/16 $1,036,445 Federal National Mortgage Association, 4 1/2s, July 1, 2046 3,000,000 7/14/16 3,275,156 Federal National Mortgage Association, 4s, July 1, 2046 48,000,000 7/14/16 51,465,000 Federal National Mortgage Association, 3 1/2s, July 1, 2046 53,000,000 7/14/16 55,910,861 Federal National Mortgage Association, 3s, July 1, 2046 57,000,000 7/14/16 59,141,952 Government National Mortgage Association, 4s, July 1, 2046 13,000,000 7/20/16 13,897,813 Government National Mortgage Association, 3 1/2s, July 1, 2046 44,000,000 7/20/16 46,691,563 Government National Mortgage Association, 3s, July 1, 2046 215,000,000 7/20/16 224,708,583 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $187,419,200 $(1,126,989) 6/28/26 3 month USD-LIBOR-BBA 1.4825% $761,180 93,709,600 1,123,278 6/28/26 1.65875% 3 month USD-LIBOR-BBA (1,405,687) 187,419,200 (1,033,280) 6/21/26 3 month USD-LIBOR-BBA 1.55% 2,106,658 93,709,600 1,029,569 6/21/26 1.715% 3 month USD-LIBOR-BBA (2,024,464) 219,289,800 (E) 470,299 9/21/18 1.12% 3 month USD-LIBOR-BBA (1,071,747) 6,035,900 (E) (37,459) 9/21/21 3 month USD-LIBOR-BBA 1.40% 74,162 111,678,800 (E) 1,217,890 9/21/26 1.75% 3 month USD-LIBOR-BBA (2,413,905) 10,645,500 (E) (251,724) 9/21/46 3 month USD-LIBOR-BBA 2.17% 555,833 168,331,000 (631) 6/8/18 0.95082% 3 month USD-LIBOR-BBA (730,748) 47,728,000 (384) 6/8/21 3 month USD-LIBOR-BBA 1.22839% 589,330 8,545,000 (113) 6/8/26 1.60208% 3 month USD-LIBOR-BBA (189,765) 23,957,000 (815) 6/8/46 3 month USD-LIBOR-BBA 2.06188% 1,273,967 72,156,400 (520) 6/21/26 3 month USD-LIBOR-BBA 1.42% 308,053 37,200,000 (491) 6/20/26 1.4215% 3 month USD-LIBOR-BBA (165,502) 36,463,000 (481) 6/24/26 3 month USD-LIBOR-BBA 1.56% 642,138 29,518,500 (390) 6/28/26 1.5675% 3 month USD-LIBOR-BBA (538,561) 140,564,400 232,419 6/28/26 1.4825% 3 month USD-LIBOR-BBA (1,183,708) 84,338,600 (188,535) 7/1/26 3 month USD-LIBOR-BBA 1.4825% 647,685 28,900,000 (108) 6/29/18 3 month USD-LIBOR-BBA 0.711% (13,817) 29,000,000 (383) 6/29/26 1.36146% 3 month USD-LIBOR-BBA 43,848 29,000,000 (383) 6/29/26 1.3534% 3 month USD-LIBOR-BBA 66,278 28,900,000 (108) 6/29/18 3 month USD-LIBOR-BBA 0.7115% (13,556) 29,000,000 (383) 6/29/26 1.35735% 3 month USD-LIBOR-BBA 55,281 28,900,000 (108) 6/29/18 3 month USD-LIBOR-BBA 0.716% (10,948) 23,503,700 (310) 6/29/26 1.336% 3 month USD-LIBOR-BBA 92,967 31,698,900 (418) 6/30/26 1.35629% 3 month USD-LIBOR-BBA 65,067 Total $1,429,442 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $1,992,429 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(24,211) 981,803 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (11,930) Barclays Bank PLC 962,854 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 983 1,742,195 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (21,716) 129,853 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,578) 1,558,241 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (18,935) 108,885 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (943) 2,821,993 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 5,680 42,273,190 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 85,091 1,040,931 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (1,804) 4,678,096 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 9,416 114,073 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (80) 56,864 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 184 56,864 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 184 136,576 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 443 133,532 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (1,316) 22,847 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 74 1,881,246 — 1/12/34 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 4,639 32,677,661 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 6,124 2,795,284 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 2,853 5,126,481 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 3,578 3,258,959 — 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools (10,570) 3,761,602 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (17,350) 1,945,208 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,358) 4,733,978 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 43,947 1,395,215 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (17,321) 10,468,447 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (37,419) 6,356,807 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,149 33,685,605 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 127,359 59,059,945 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (499,965) 18,372,993 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 69,465 Citibank, N.A. 55,348 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 180 Credit Suisse International 556,382 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,104 2,614,500 — 1/12/36 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (12,841) 1,881,246 — 1/12/34 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools (4,639) 56,864 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 184 1,954,887 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (24,367) 250,183 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 47 4,241,023 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 39,371 3,071,646 — 1/12/44 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (38,278) 1,914,951 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (23,269) 40,839 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (507) 12,755,406 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (166,917) 1,029,825 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (13,476) 1,021,080 — 1/12/45 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (14,585) 4,923,893 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 59,831 Deutsche Bank AG 84,711 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (963) 133,532 — 1/12/40 (4.50%)1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 1,316 75,917 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (657) 292,433 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 1,029 2,614,500 — 1/12/36 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 12,841 Goldman Sachs International 3,117,348 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,176) 2,404,826 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,678) 7,073,204 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (12,260) 2,698,956 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,884) 4,323,428 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (53,890) 4,323,428 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (53,890) 4,107,530 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (34,772) 1,543,075 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (13,063) 2,718,556 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 8,817 41,311 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 134 1,424,132 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (16,189) 2,688,580 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (4,660) 2,322,636 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,621) 1,768,362 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (21,488) 3,138,779 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,191) 5,627,167 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (47,636) 208,615 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,766) 556,324 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,710) 495,091 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,191) 691,459 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (483) 373,907 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic MBX Index 4.00% 30 year Ginnie Mae II pools (925) 3,175,994 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,217) 4,969,714 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (61,946) 3,184,120 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (39,689) 5,174,384 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (8,969) 2,086,022 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (25,348) 4,140,875 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 38,441 1,022,045 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (13,374) 1,077,040 — 1/12/43 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 30 year Fannie Mae pools 13,371 JPMorgan Chase Bank N.A. 633,462 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (7,697) 4,141,153 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 38,447 Total $— Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2015 through June 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $969,255,474. (b) The aggregate identified cost on a tax basis is $2,094,222,762, resulting in gross unrealized appreciation and depreciation of $33,898,339 and $36,325,211, respectively, or net unrealized depreciation of $2,426,872. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Government Money Market Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Government Money Market Fund* $— $5,000,000 $— $101 $5,000,000 Putnam Short Term Investment Fund* 35,805,553 394,929,394 361,587,685 109,490 69,147,262 Totals * Management fees charged to Putnam Government Money Market Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $772,013,199 to cover certain derivative contracts, delayed delivery securities and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments, including mortgage backed securities and short-term investments with remaining maturities of 60 days or less, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to hedge treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange's clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as "variation margin". For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge term structure risk and for for yield curve positioning. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund's maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure and to gain exposure to specific sectors. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund's maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as "cover" for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under "Security valuation" above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,762,082 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,062,072 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $1,712,841 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $10,145,000 $— Mortgage-backed securities — 215,533,427 3,879,947 Purchased options outstanding — 736,576 — Purchased swap options outstanding — 1,188,945 — U.S. government and agency mortgage obligations — 1,774,925,920 — Short-term investments 74,588,262 10,797,813 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(903,848) $— $— Written options outstanding — (594,722) — Written swap options outstanding — (1,783,253) — Forward premium swap option contracts — (493,041) — TBA sale commitments — (456,127,373) — Interest rate swap contracts — (3,909,403) — Total return swap contracts — (822,426) — Totals by level $— During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities: Balance as of 9/30/15 Accrued discounts/ premiums Realized gain/ (loss) Change in net unrealized appreciation/(depreciation) # Cost of purchases Proceeds from sales Total transfers into Level 3 † Total transfers out of Level 3 † Balance as of June 30, 2016 Mortgage-backed securities $12,211,524 $(1,266,725) $— $1,550,444 $3,956,211 $— $— $(12,571,507) $3,879,947 Totals $12,211,524 $(1,266,725) $— $1,550,444 $3,956,211 $— $— $(12,571,507) $3,879,947 † Transfers during the reporting period are accounted for using the end of period market value. Transfers out include valuations where a secondary pricing source was obtained for certain securities. # Includes $42,478 related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Interest rate contracts $15,962,880 $22,544,052 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased TBA commitment option contracts (contract amount) Purchased swap option contracts (contract amount) Written TBA commitment option contracts (contract amount) Written swap option contracts (contract amount) Futures contracts (number of contracts) Centrally cleared interest rate swap contracts (notional) OTC total return swap contracts (notional) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Total Assets: Centrally cleared interest rate swap contracts§ — — 991,800 — 991,800 OTC Total return swap contracts*# — 367,169 — 180 101,537 15,186 60,763 38,447 — 583,282 Futures contracts§ — 84,125 84,125 Forward premium swap option contracts# — 28,208 2,969,777 — 2,997,985 Purchased swap options# — 152,118 — 1,035,870 957 — 1,188,945 Purchased options# — 736,576 — 736,576 Total Assets $— $367,169 $991,800 $180 $253,655 $15,186 $1,124,841 $3,745,757 $84,125 $6,582,713 Liabilities: Centrally cleared interest rate swap contracts§ — — 1,267,097 — 1,267,097 OTC Total return swap contracts*# 36,141 630,355 — — 298,879 1,620 431,016 7,697 — 1,405,708 Futures contracts§ — Forward premium swap option contracts# — — — 32,823 — — 45,132 3,413,071 — 3,491,026 Written swap options# — 341,356 — 368,108 1,073,789 — 1,783,253 Written options# — 594,722 — 594,722 Total Liabilities $36,141 $630,355 $1,267,097 $32,823 $640,235 $1,620 $844,256 $5,089,279 $— $8,541,806 Total Financial and Derivative Net Assets $(36,141) $(263,186) $(275,297) $(32,643) $(386,580) $13,566 $280,585 $(1,343,522) $84,125 $(1,959,093) Total collateral received (pledged)##† $— $(221,992) $— $— $(319,958) $— $280,585 $(1,170,891) $— Net amount $(36,141) $(41,194) $(275,297) $(32,643) $(66,622) $13,566 $— $(172,631) $84,125 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam U.S. Government Income Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 26, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 26, 2016
